Appeal by the defendant from two judgments of the County Court, Suffolk County (Ohlig, J.), both rendered July 29, 2002, convicting him of promoting a sexual performance by a child and endangering the welfare of a child under Indictment No. 2339B-2001, and course of sexual conduct against a child in the first degree, use of a child in a sexual performance, and possessing a sexual performance by a child, under Indictment No. 2168-2001, upon his pleas of guilty, and imposing sentences.
*642Ordered that the judgments are affirmed.
The defendant entered into a plea agreement pursuant to which he knowingly, intelligently, and voluntarily waived his right to appeal both judgments. The defendant’s waiver of his right to appeal forecloses appellate review of his challenge to the denial of his motion to suppress physical evidence (see People v Kemp, 94 NY2d 831 [1999]; People v Malik, 6 AD3d 461 [2004]). Similarly, the defendant’s waiver of his right to appeal forecloses his claim that his sentence was excessive (see People v Hidalgo, 91 NY2d 733 [1998]; People v Barnes, 306 AD2d 537 [2003], lv denied 1 NY3d 568 [2003]). Ritter, J.P., Smith, H. Miller and Goldstein, JJ., concur.